16 F.3d 421NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Urbano O. SUMAGUI, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 93-3397.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1993.

Before MAYER, PLAGER, and RADER, Circuit Judges.
PER CURIAM.


1
Urbano O. Sumagui appeals the decision of the Merit System Protection Board (MSPB), Docket Number SF0831920638-I-1, dismissing his appeal as untimely filed.1  We affirm.

BACKGROUND

2
On April 4, 1991 the Office of Personnel Management (OPM) issued a reconsideration decision denying petitioner entitlement to an annuity under the Civil Service Retirement System and notifying him of a 25-day time limit for filing an appeal of this decision with the MSPB.  Petitioner, however, did not file an appeal with the MSPB until April 23, 1992, almost one year after the filing deadline.


3
In an Acknowledgement Order dated May 1, 1992 the AJ informed petitioner of the untimely filing and gave him the opportunity to submit evidence to establish timeliness or good cause to justify a waiver of the time limit.  Petitioner, however, failed to offer any evidence stating only that he was "indisposed during that time."   As a result, the AJ, in a decision dated August 13, 1992, dismissed petitioner's appeal as untimely.  This became the final decision of the MSPB on May 10, 1993 when they denied the petition for review.  Petitioner's brief to this court also fails to discuss the timeliness issue arguing only that the agency's decision concerning his annuity benefit was erroneous.

DISCUSSION

4
The MSPB has broad discretion in deciding whether to waive the regulatory time limit for filing an appeal and our court will not substitute our judgment for that of the MSPB.   Mendoza v. Merit Sys. Protection Bd., 966 F.2d 650, 653 (Fed.Cir.1992) (en banc).  Furthermore, petitioner has offered no evidence showing good cause.


5
For this reason, under the limited standard of review we are bound to apply under Sec. 5 U.S.C. Sec. 7703 (1988), we affirm.



1
 The Administrative Judge (AJ) issued an initial decision on August 13, 1992.  This became the final decision of the MSPB when they denied petitioner's petition for review on May 10, 1993